Citation Nr: 1623118	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  13-20 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the right shoulder joint.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1971 to November 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In March 2016, the Veteran testified at a Board hearing.  The record was left open for 60 days for the submission of additional evidence.  Later in March 2016, the Veteran submitted additional evidence.  He waived initial RO consideration of the additional evidence.  See 38 C.F.R. § 20.1304(c) (2015).

The issue of entitlement to an initial rating in excess of 20 percent for degenerative arthritis of the right shoulder joint is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDING OF FACT

For the entire appeal period, considering the Veteran's pain and corresponding functional impairment, his degenerative arthritis of the right shoulder joint has manifested by at least limitation of motion equating to shoulder level. 


CONCLUSION OF LAW

For the entire appeal period, the criteria for a rating of 20 percent for degenerative arthritis of the right shoulder joint have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5010, 5201 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).

Shoulder disabilities are rated under Diagnostic Codes 5200 to 5203.  As discussed below, only Diagnostic Code 5201 is applicable to the Veteran.

The Veteran's shoulder disability is currently rated under Diagnostic Code 5299-5019.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2015).

In this case, Diagnostic Code 5019 (bursitis) directs that such disability be rated on limitation of motion of the affected parts, as arthritis, degenerative.  Limitation of motion of the shoulder is rated under Diagnostic Code 5201.  Diagnostic Code 5201 does not provide for a zero percent rating.  The minimum rating under that code is 20 percent, to be assigned where there is limitation at the shoulder level.  Limitation of major extremity motion to midway between the side and shoulder level warrants a 30 percent rating.  Limitation of major arm motion to 25 degrees from the side warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2015).  
Normal ranges of shoulder motion are flexion-180 degrees; abduction-180 degrees; and external and internal rotation-90 degrees each. 38 C.F.R. § 4.71, Plate I (2015).  

II. Facts

The Veteran seeks an initial rating in excess of 10 percent for degenerative arthritis of the right shoulder joint.  The evidence shows that the Veteran's right hand is his major hand.  See May 2011VA examination. 

VA Examinations

The Veteran received a VA examination for his right shoulder in September 2011.  He reported weakness, stiffness, giving way, lack of endurance, fatigability, tenderness, and pain.  The Veteran did not report swelling, heat, redness, locking, deformity, drainage, effusion, subluxation and dislocation.  He also reported flare ups with pain of level seven out of ten precipitated by physical activity.  During flare-ups, the joint was unstable with decreasing range of motion.  Range of motion of the right shoulder was flexion and abduction to 100 degrees, and external and internal rotation to 80 degrees.  Joint function was not additionally limited by pain fatigue, weakness, lack of endurance or incoordination after repetitive use.

The Veteran received another VA examination for his right shoulder in April 2012.  In this examination report, his right shoulder flexion was to 135 degrees and objective evidence of painful motion began at 80 degrees.  His right shoulder abduction was to 150 degrees and objective evidence of painful motion began at 75 degrees.  The Veteran was able to perform repetitive-use testing.  After repetitive use, right shoulder flexion ended at 140 degrees and abduction ended at 145 degrees.  The Veteran had functional loss in the form of weakened movement, incoordination, and pain on movement.  He also had pain on palpation and guarding of the right shoulder.  The examiner further noted the Veteran had increased pain reaching to above shoulder level that increased with repetitions, had weakness of the right shoulder that increased with repetitions, and had altered mechanics of the shoulder range of motion due to popping and pain.  

Lay Statements

The Veteran reports that his shoulder is not stable and that he is unable to reach into the top of a cupboard for items.  See April 2011 statement.  The Veteran also stated that when he moves his arm out to the side, it can go approximately twelve inches from his body without feeling extreme pain.  With regard to motion to the front, he reports that he can move his arm about 20 inches away from his body without pain.  His range of motion to the back is limited to about 5 inches.  See July 2012 VA Form 9.  The Veteran reports extreme pain and swelling of the shoulder, difficulty in weight-bearing, pain to the touch, stiffness, instability, experiencing giving of way, and sudden flare-ups.  See March 2016 Board hearing.

III. Analysis

As noted above, the minimum rating under Diagnostic Code 5201 for limitation of motion of the shoulder is 20 percent.  While some of the evidence indicates that the Veteran's limitation of motion is above shoulder level, there was objective painful motion at least at shoulder level.  The Veteran's pain may at times result in additional functional loss beyond that objectively demonstrated.  See 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

Significantly, 38 C.F.R. § 4.59 instructs that it is the intention to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  Thus, the evidence supports the assignment of at least a 20 percent evaluation for the Veteran's degenerative arthritis of the right shoulder joint as this is the minimum compensable rating as there is no 10 percent rating for limitation of the shoulder joint.  See Sowers v. McDonald, 27 Vet. App. 472, 481-82 (2016) (noting that while there is a 10 percent rating available for the shoulder across all diagnostic codes, a 20 percent rating is the minimum compensable rating for the shoulder for limitation of motion).

The Board is proceeding with this intermediary grant of benefits to the Veteran.  The remaining issue on appeal becomes one of entitlement to an initial rating in excess of 20 percent for degenerative arthritis of the right shoulder joint.  The Veteran is not prejudiced by this action as it is a grant of benefits without any denial of greater benefits.  The remaining issue will be addressed further in the remand section.


ORDER

A 20 percent rating, for degenerative arthritis of the right shoulder joint, is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

The Veteran seeks an initial rating higher than 20 percent for service-connected degenerative arthritis of the right shoulder joint.  In his March 2016 Board hearing, the Veteran reported that he would be shortly undergoing a total shoulder replacement surgery.  These records have been associated with the claims file along with a waiver of RO consideration.  However, the Boards find a remand for a new VA examination is warranted to assess the current extent and severity of the Veteran's shoulder disability post-surgery given this change in circumstances.

Accordingly, this is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional to assess the current severity of the Veteran's degenerative arthritis of the right shoulder joint.  The entire claims file must be reviewed by the examiner.  Any necessary testing, including range of motion testing, should be accomplished.  The examiner should provide an explanation for any opinion reached.

2.  Finally, readjudicate the issue of entitlement to an initial rating in excess of 20 percent degenerative arthritis of the right shoulder joint.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


